DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/23/2022 has been entered. Claim(s) 1-20 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuniga (US Patent No. 6,422,927), hereinafter referred to as Zuniga.
	Regarding claims 1 (Currently Amended), Zuniga discloses a method of processing a wafer on which a plurality of devices is formed, the method comprising: 
	loading the wafer onto a polishing head assembly of a CMP tool (fig 1, 20) for polishing the wafer (col 4, lines 38-39), the polishing head assembly includes a wafer carrier unit (fig 5B, 100) on which the wafer is loaded (the wafer is loaded onto 100), wherein the wafer carrier unit comprises: 
		a support plate (120) having a first and second major support plate surfaces (120 has an upper support surface and a lower support surface) and a side support plate surface (120 has a side support surface), the second major support plate surface serves as a surface which supports the wafer (120 the lower support surface corresponds to the second major support surface), the side support plate surface includes a seal region surrounding the support plate (the side surface of 120 is surrounded by seal 116 and therefore 120 has a seal region); 
	a seal (116) disposed on the seal region of the side support plate surface (116 surrounds the seal region of 120); 
	a flexible support membrane (118) encasing the support plate (118 encloses 120), the flexible support membrane covers the second major support plate surface and the side support plate surface (118 covers 120 from the wafer including the bottom surface and the side surface), and wherein the flexible support membrane extends below the side support plate surface (118 is below the side surface of 120), wherein the seal, the support plate and the flexible support membrane are distinct components (col 6, lines 40-42, 116, 118, and 120 are distinct elements); and 
	polishing the wafer by the CMP tool (col 4, lines 38-51); and 
	unloading the wafer from the polishing head assembly (col 4, lines 38-39).
	The recitations stated below are considered to be functional use limitations.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. 
The recitation “wherein the seal is configured to improve sealing of the pressure chamber to reduce vacuum pressure leakage during polishing of the wafer to improve polishing uniformity of the wafer" is considered to be a functional use limitation. In the instant case, Zuniga, 116 is capable of improving the sealing of 100 of chamber 234.
The recitation “wherein the seal which is disposed on the seal region of the side support plate surface improves vacuum pressure sealing of the pressure chamber to reduce damaging the wafer during loading, polishing, and unloading" is considered to be a functional use limitation. In the instant case, Zuniga, 116 is capable of improving the sealing of 100 of chamber 234 during operation.
	Regarding claim 2 (Original), Zuniga further discloses the method of claim 1, wherein the support plate of the wafer carrier unit further comprises: a clamp region (fig 3, 182), the clamp region is disposed below the seal region away from the second major support plate surface (see annotated fig 5B, 182 is below the second surface of 120 and faces is the opposite direction of the second surface of 120); and a support membrane clamp ring (122) for clamping the flexible support membrane (118) to the clamp region of the support plate (122 clamps 118 to 120).

    PNG
    media_image1.png
    560
    1137
    media_image1.png
    Greyscale

	Regarding claim 3 (Currently Amended), Zuniga further discloses the method of claim 2, wherein the polishing head assembly further comprises: a base (140) having first and second major base surfaces (140 has first and second major base surfaces), the first major base surface includes a cavity (108); a retainer ring (fig 3, 104); the flexible support membrane includes a lower portion below the clamp region (144), the lower portion of the flexible support membrane extends outwardly to form an extended portion (118 is extended outward); and wherein the retainer ring clamps the extended portion to the first major base surface surrounding the base cavity (104 clamps 140 and 144 to the first major base surface and surrounds 108), defining: a pressurizable chamber between the base and the first major support plate surface (108 is a cavity in the base per the applicant’s disclosure and is thus a pressurizable chamber), and the pressure chamber between the flexible support membrane and the second major support plate surface (234).
	
	Regarding claim 6 (Original), Zuniga further discloses the method of claim 3, wherein the polishing head assembly further comprises: a housing (102) having a first and second major housing surfaces (102 has first and second major housing surfaces), the housing is configured to have a housing cavity (102 has cavity 154); a lower retainer ring (164); a flexible rolling membrane having an inner rolling membrane edge and an outer rolling membrane edge (160), wherein the inner rolling membrane edge is clamped to the first major housing surface surrounding the housing cavity (160 is clamped at 162); and wherein the lower retainer ring clamps the outer rolling membrane edge to the first major base surface (160 clamps to 164) to define a loading chamber between the housing and the base (defining a cavity between 140 and 102).
	Regarding claim 7 (Original), Zuniga further discloses the method of claim 6, wherein the housing comprises a central portion (130), the central portion: is configured to be coupled to a drive shaft for rotating the polishing head assembly (col 5, lines 8-17 and fig 5B, 130 is coupled to 154 74); and includes a plurality of inlets for pneumatically controlling the polishing head assembly during polishing (132 and 134).
	Regarding claim 11 (Original), Zuniga further discloses the method of claim 1, wherein the seal conforms to a profile of the seal region of the support plate (116 conforms to 120).
	Regarding claim 12 (Currently Amended), Zuniga further discloses the method of claim 1, wherein the polishing head assembly further comprises: a base (140) having first and second major base surfaces (140 has first and second major base surfaces), the first major base surface includes a cavity (108); a housing (102) having a first and second major housing surfaces (102 has first and second major housing surfaces), the housing is configured to have a housing cavity (102 has a cavity); a lower retainer ring (164); a flexible rolling membrane (160) having an inner rolling membrane edge and an outer rolling membrane edge (160 has two edges, one on the outer portion of the head and one on the inner portion of the head), wherein the inner rolling membrane edge is clamped to the first major housing surface surrounding the housing cavity (160 is clamped at 162); and wherein the lower retainer ring clamps the outer rolling membrane edge to the first major base surface (160 clamps to 164) to define a loading chamber between the housing and the base (defining a cavity between 140 and 102).
	Regarding claim 14 (Currently Amended), Zuniga discloses in figure 5B, a polishing head assembly of a CMP tool (fig 1, 20) comprising a wafer carrier unit (100) on which a wafer is loaded for polishing and unloaded after polishing, wherein the wafer carrier unit comprises: 
	a support plate (120) having a first and second major support plate surfaces (120 has an upper support surface and a lower support surface) and a side support plate surface (120 has a side support surface), the second major support plate surface serves as a surface which supports the wafer (120 the lower support surface corresponds to the second major support surface), the side support plate surface includes a seal region surrounding the support plate (the side surface of 120 is surrounded by seal 116 and therefore 120 has a seal region); 
	a seal (116) disposed on the seal region of the side support plate surface (116 surrounds the seal region of 120); 
	a flexible support membrane (118) encasing the support plate (118 encloses 120), the flexible support membrane covers the second major support plate surface and the side support plate surface (118 covers 120 from the wafer including the bottom surface and the side surface), and wherein the flexible support membrane extends below the side support plate surface (118 is below the side surface of 120), wherein the seal, the support plate and the flexible support membrane are distinct components (col 6, lines 40-42, 116, 118, and 120 are distinct elements).
	The recitation “wherein the seal is configured to improve sealing of the wafer carrier unit to reduce vacuum pressure leakage of a pressure chamber formed between the second major support plate surface and the flexible support membrane to reduce damaging the wafer during processing of the wafer" is considered to be a functional use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Zuniga, fig 5B, 116 is capable of improving the sealing of 100 of chamber 234.
	Regarding claim 15 (Original), Zuniga further discloses the polishing head assembly of claim 14, wherein the support plate of the wafer carrier unit further comprises: a clamp region (fig 3, 182), the clamp region is disposed below the seal region away from the second major support plate surface (182 is below the second surface of 120 and faces is the opposite direction of the second surface of 120); and a support membrane clamp ring for clamping the flexible support membrane to the clamp region of the support plate (122).
	Regarding claim 16 (Currently Amended), Zuniga further discloses the polishing head assembly of claim 15 further comprises: a base (140) having first and second major base surfaces (140 has first and second major base surfaces), the first major base surface includes a cavity (108); a retainer ring (fig 3, 104); the flexible support membrane includes a lower portion below the clamp region (144), the lower portion of the flexible support membrane extends outwardly to form an extended portion (118 is extended outward); and wherein the retainer ring clamps the extended portion to the first major base surface surrounding the base cavity (104 clamps 140 and 144 to the first major base surface and surrounds 108), defining: a pressurizable chamber between the base and the first major support plate surface (108 is a cavity in the base per the applicant’s disclosure and is thus a pressurizable chamber), and the pressure chamber between the flexible support membrane and the second major support plate surface (234).
	Regarding claim 17 (Original), Zuniga further discloses the polishing head assembly of claim 16, wherein the support plate comprises a perforated support plate (120 has a hole in the center), the perforated support plate includes plate openings through the first and second major support plate surfaces (120 is a through hole) to provide pressure communication between the pressure chamber and pressurizable chamber (120 is capable of providing communication between 108 and 234).
	Regarding claim 18 (Currently Amended), Zuniga discloses in figure 5B, a wafer carrier unit of a CMP tool comprising:
a support plate (120) having a first and second major support plate surfaces (120 has an upper support surface and a lower support surface) and a side support plate surface (120 has a side support surface), the second major support plate surface serves as a surface which supports the wafer (120 the lower support surface corresponds to the second major support surface), the side support plate surface includes a seal region surrounding the support plate (the side surface of 120 is surrounded by seal 116 and therefore 120 has a seal region); 
	a seal (116) disposed on the seal region of the side support plate surface (116 surrounds the seal region of 120); 
	a flexible support membrane (118) encasing the support plate (118 encloses 120), the flexible support membrane covers the second major support plate surface and the side support plate surface (118 covers 120 from the wafer including the bottom surface and the side surface), and wherein the flexible support membrane extends below the side support plate surface (118 is below the side surface of 120), wherein the seal, the support plate and the flexible support membrane are distinct components (col 6, lines 40-42, 116, 118, and 120 are distinct elements).
	The recitation “wherein the seal is configured to improve sealing of the wafer carrier unit to reduce vacuum pressure leakage of a pressure chamber formed between the second major support plate surface and the flexible support membrane to reduce damaging the wafer during processing of the wafer" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Zuniga, fig 5B, 116 is capable of improving the sealing of 100 of chamber 234.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zuniga (US Patent No. 6,422,927) as applied to claim 1, and in further view of Mao et al (US Patent No. 10,672,631), hereinafter referred to as Zuniga and Mao.
	Regarding claim 13 (Original), Zunig discloses the method and elements of claim 1 as shown above, but does not explicitly disclose dicing the wafer to singulate the plurality of devices on the wafer after completion of wafer processing.
	Mao teaches a method and system for substrate thinning (col 2, lines 42-45), the method comprising: loading the wafer onto a polishing head assembly of a CMP tool for polishing the wafer (col 2, lines 48-49), polishing the wafer by the CMP tool (col 3, lines 66-67); and unloading the wafer from the CMP tool (col 7, line 3), and dicing the wafer to singulate the plurality of devices on the wafer after completion of wafer processing (col 7, lines 3-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuniga with the teachings of Mao to incorporate dicing the wafer into singular pieces because the semiconductor devices are mass produced to be placed into electronic applications such as computers, cell phones, and other digital devices (col 1, lines 6-10, summarized).
Allowable Subject Matter
Claims 4-5, 8-10, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claims 4 (Original) and 5 (Original), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the perforated support plate includes plate openings through the first and second major support plate surfaces” together in combination with the rest of the limitations in the independent claim. Where to make a plurality of openings in the plate of Zuniga would render the product unusable and not suited for its intended purpose.
	Regarding claims 8 (Original) and 19 (Original), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the seal comprises a liner film” together in combination with the rest of the limitations in the independent claim. Where in the instant application the term “liner film” is interpreted per the Applicant’s disclosure in paragraph [0026] to be an adhesive tape or PU (polyurethane) material. Where the Oxford dictionary defines “adhesive tape” as a strip of paper or plastic coated with adhesive and sold in a roll, used to stick things together”. The art of record does not teach adhesive tape as defined. Merriam-Webster dictionary defines polyurethane as “any of various polymers that contain NHCOO linkages and are used especially in flexible and rigid foams, elastomers, and resins”. The art of record does not teach a PU material as defined
	Regarding claim 9 (Original) and 20 (Original), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the seal comprises an adhesive tape” together in combination with the rest of the limitations in the independent claim. Where the Oxford dictionary defines “adhesive tape” as a strip of paper or plastic coated with adhesive and sold in a roll, used to stick things together”. The art of record does not teach adhesive tape as defined.
	Regarding claim 10 (Original), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “the seal comprises PU material” together in combination with the rest of the limitations in the independent claim. The Office interprets the term “PU material” to be “polyurethane material”. Merriam-Webster dictionary defines polyurethane as “any of various polymers that contain NHCOO linkages and are used especially in flexible and rigid foams, elastomers, and resins”. The art of record does not teach a PU material as defined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US Patent No. 6,755,726) teaches a carrier head comprising a support plate, a flexible membrane and a seal. Lee (US Patent No. 7,029,383) teaches a carrier head comprising a support plate, a seal, and a flexible membrane.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723